Citation Nr: 1504469	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-28 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral wrist disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to May 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  An unappealed May 2008 decision reopened the Veteran's claim of service connection for sinusitis, but continued to deny the underlying claim on the grounds that there was no evidence showing an in-service event or injury.

2.  Evidence received since the May 2008 decision includes evidence that was not previously of record, relates to a previously unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of doing so.

3.  An unappealed December 2005 rating decision reopened the Veteran's claim of service connection for a right wrist disability, but continued to deny it because the evidence failed to show it was incurred or aggravated by his military service; an unappealed July 2004 rating decision denied the Veteran's claim of service connection for a left wrist disability because the evidence failed to show a present diagnosis.

4.  Evidence received since the December 2005 and July 2004 rating decisions includes evidence that was not previously of record, relates to previously unestablished facts necessary to substantiate the underlying claims, and raises a reasonable possibility of doing so.
5.  The evidence is at least in relative equipoise as to whether the Veteran's sinusitis is related to his military service.

6.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral wrist disability is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of service connection for sinusitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of service connection for a bilateral wrist disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  Service connection for sinusitis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  Service connection for a bilateral wrist disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claims on appeal are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Sinusitis

In July 2004, the AOJ denied the Veteran's original claim for service connection of sinusitis because the evidence did not show a diagnosis for sinusitis at the time, and there was no evidence of sinus problems at separation.  Then, in December 2005, the AOJ appears to have reopened the Veteran's sinusitis claim but continued to deny it because, despite evidence showing a present diagnosis, there was nothing showing an in-service manifestation or a nexus to service.  In May 2008, the AOJ again reopened the claim based on new service treatment records (STRs) showing treatment for acute sinusitis during service, but continued to deny it because there was no evidence of treatment or diagnoses for chronic sinusitis during service.  Furthermore, it is notable that nothing of record at the time of the May 2008 decision suggested that the Veteran's sinusitis was otherwise related to any events or injuries during his military service.

Evidence of record at the time of the May 2008 decision included several lay statements from the Veteran, STRs, and private and VA medical records.  Since then, VA has received additional VA treatment records that include opinions which suggest the Veteran's current chronic sinusitis is related to his reports of a sinus perforation during an in-service dental extraction.  The Board notes that such records were not previously of record, and therefore are undoubtedly "new."  Moreover, they clearly relate to a previously unestablished fact (nexus to service) needed to substantiate the underlying claim, and under the low threshold established under Shade, raise a reasonable possibility of doing so.  Therefore, the claim is reopened.

With respect to the underlying matter of entitlement to service connection, VA treatment records include multiple diagnoses throughout the period on appeal of chronic sinusitis.  Therefore, it is not in dispute that the Veteran has a present disability.  Moreover, he has reported on several occasions that his sinus complaints began following a sinus perforation that occurred after a 1997 dental extraction during his military service.  The Board notes that he is fully competent to report having a tooth extracted during service and that his STRs confirm an extraction in 1997.  Moreover, the Board notes that the Veteran has consistently reported in statements to VA and various medical providers that, during that operation, his sinus cavity was perforated.  Such reports are present throughout the entire appeals period, and there is nothing of record which gives the Board reason to question their veracity.  Consequently, they are credible.  Finally, in an October 2009 VA treatment record, a VA physician indicates that maxillary sinus perforation is a well-known cause of chronic sinusitis, and opined that his present sinusitis is, therefore, likely related to the incident during service.  Given the doctor's medical experience and singular competence to deliver medical opinions, the opinion is highly probative.  Absent any other medical evidence of record to the contrary, it is persuasive in this matter.  Therefore, service connection for chronic sinusitis is warranted.

Bilateral wrist disability

In the July 2004 decision, the AOJ also denied service connection for a left and right wrist disability because there was no evidence showing a diagnosis at the time.  In December 2005, the AOJ reopened the Veteran's claim with respect to his right wrist, but continued to deny it because there was no evidence showing it was incurred or aggravated during his military service.  

Evidence of record at the time of the most recent denial included VA and private treatment records, several lay statements, and STRs.  Since then, VA has received additional VA treatment records which show the Veteran has a current diagnosis of bilateral carpel tunnel syndrome and suggests it is related to his military service.  As these records were not previously of record, they are undoubtedly new evidence.  They also clearly relate to an unestablished fact (nexus to service) needed to substantiate the underlying claim, and under the low threshold established in Shade, raises a reasonable possibility of doing so.  Therefore, it is also material, and the claim is reopened.

With respect to the underlying claim of service connection, VA treatment records include multiple notations throughout the appeals period of bilateral carpel tunnel syndrome.  Therefore, it is not in dispute that the Veteran has a present diagnosis for a bilateral wrist disability.  Moreover, there are multiple notes in the Veteran's STRs, including on separation examination, that he suffered a left wrist injury during service, which was diagnosed as tendonitis.  The Veteran also reports having a history of bilateral wrist pain during service, which he attributes to his work as a mechanic (which required repetitive motions with his hands), which is confirmed by his DD-214.  As the Veteran is fully competent to report observable symptoms such as pain and his statements are corroborated by other evidence, they are both competent and credible evidence of wrist complaints or injury during service.  Notably, the Veteran's separation examination includes a notation that he had a history of left wrist tendonitis during service.  

What remains for consideration is whether the Veteran's current bilateral carpel tunnel syndrome is somehow related to his military service or injuries therein.  Here, there is conflicting evidence on the matter.  A June 2009 VA treatment record notes that his tendonitis in service was misdiagnosed.  An August 2009 VA treatment record shortly preceding a carpel tunnel release operation indicates the Veteran's surgeon reviewed his medical history and explained that his history of being a mechanic and wrist tendonitis may have contributed to his bilateral carpel tunnel syndrome.  The doctor specifically noted that swelling of the wrist can cause irritation and pressure to the median nerve, which leads to carpel tunnel syndrome.  Then, in an October 2009 VA treatment record, a doctor indicated that the Veteran's tendonitis during service was misdiagnosed and opined that his bilateral carpel tunnel syndrome at least as likely as not occurred in service and was further aggravated therein.  On July 2011 VA examination, the examiner opined that the Veteran's current bilateral carpel tunnel syndrome was not related to service, explaining that it was more likely due to his work as an auto mechanic than a one-time wrist injury, referring to his left wrist tendonitis and noting a history of wrist injuries in the private sector.

The Board finds that the July 2011 VA examiner's opinion fails to address the opinions provided in the various VA treatment records noted above.  In particular, it does not address whether the Veteran's tendonitis could have been misdiagnosed in service.  Most critically, it seems to flatly assume that the etiology of his current wrist disability is related to private sector work as a mechanic, without acknowledging at all his four years of work as a mechanic during service as well.  The examiner also fails to discuss the Veteran's statements regarding his work and wrist pain during service, despite the fact that he is competent to speak to such matters.  These factors all serve to detract from the probative value of the July 2011 VA opinion.  On the other hand, the Board notes that there are multiple opinions in VA treatment records providing a positive opinion, and in particular, that the August 2009 opinion is accompanied by an explanation citing to medical principles.  In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current bilateral carpel tunnel syndrome is related to his military service.  Accordingly, resolving all remaining doubt in his favor, service connection is warranted.  Gilbert, 1 Vet. App. at 55.


ORDER

The claim for service connection for sinusitis is reopened and granted.

The claim for service connection for a bilateral wrist disability is reopened and granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


